Case 1:15-cv-05830-RJD-SMG Document 50 Filed 04/19/19 Page 1 of 2 PageID #: 2370




 April 19, 2019                                                                         Thomas McKay, III
                                                                                        Certified by the Supreme Court of New Jersey as
                                                                                        a civil trial attorney
 VIA E-MAIL (EMJOYCE@JONESDAY.COM;
                                                                                        Direct Phone 856-910-5012
 JLISSY@JONESDAY.COM;
                                                                                        Direct Fax   877-259-7983
 JGROSS@JONESDAY.COM)
                                                                                        tmckay@cozen.com
 VIA HAND DELIVERY
 Edward M. Joyce, Esquire
 Jason B. Lissy, Esquire
 James M. Gross, Esquire
 Jones Day
 250 Vessey Street
 New York, NY 10281-1047

 Re:           Madelaine Chocolate Novelties, Inc. v. Great Northern Insurance Company
               Civil Action No. 1:15-cv-05830-RJD

 Dear Counsel:

 Enclosed please find the following documents in connection with the above-referenced action:

       (i)        Defendant Great Northern Insurance Company’s Notice of Renewed Cross-Motion for
                  Summary Judgment;
       (ii)       Memorandum of Law of Great Northern Insurance Company in Support of its Renewed
                  Cross-Motion for Summary Judgment;
       (iii)      Supplemental Affidavit of Thomas McKay, III in Further Support of Defendant Great
                  Northern Insurance Company’s Cross-Motion for Summary Judgment Following
                  Remand with exhibits;
       (iv)       Supplemental Statement of Undisputed Material Facts by Defendant Great Northern
                  Insurance Company Pursuant to Local Rule 56.1 in Further Support of Defendant’s
                  Renewed Cross-Motion for Summary Judgment and Memorandum of Law Following
                  Remand;
       (v)        Proposed Order; and
       (vi)       Certificate of Service.

 Thank you.

 Sincerely,

 Cozen O'Connor, PC



 By:           Thomas McKay, III

 TM
 Enclosures



                             457 Haddonfield Road Suite 300 P.O. Box 5459 Cherry Hill, NJ 08002
                             856.910.5000     800.989.0499      856.910.5075 Fax      cozen.com
                               Raymond G. Console attorney responsible for New Jersey practice.
Case 1:15-cv-05830-RJD-SMG Document 50 Filed 04/19/19 Page 2 of 2 PageID #: 2371

 Edward M. Joyce, Esquire
 April 19, 2019
 Page 2
 ______________________________________

 cc:     Richard M. Mackowsky, Esq.
         Melissa Brill, Esq.
         Charles J. Jesuit, Jr., Esq.
         Stephen S. Kempa, Esq.
         Philip C. Silverberg, Esq.
         Hilary M. Henkind, Esq.




 LEGAL\40778212\1 00012.0042.000/339404.000
